         Case 1:21-cr-00028-APM Document 164 Filed 04/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
                   v.                          :     Case No: 21-CR-28 (APM)
                                               :
JOSHUA JAMES,                                  :
         Defendant                             :




   DEFENDANT’S CONSENT MOTION TO MODIFY CONDITIONS OF PRETRIAL
                            RELEASE

       The Defendant, Joshua James, by undersigned counsel, respectfully moves this

Honorable Court to modify the conditions of his release relating to internet use. Government

counsel consent to this request. In support of this motion, Mr. James states as follows:

1. The Order releasing Mr. James to home incarceration prohibits him from accessing the

    internet. The relevant condition states:

       GPS Monitoring: Defendant is not to have any access to computers, smart phones,
       tablets, or any device that would allow him [or her] to communicate through either
       encrypted or non-encrypted applications.

2. After consultation, Government counsel and counsel for Mr. James consent to a Modification

    of the Release Order as follows:

       The defendant may use an electronic device with internet access for the sole purposes of:
       (1) attending court hearings, (2) communicating with his counsel and defense team, and
       (3) reviewing discovery materials with counsel and defense team. The defendant may not
       use electronic devices connected to the Internet for any other purposes.
         Case 1:21-cr-00028-APM Document 164 Filed 04/19/21 Page 2 of 2




3.   This Court recently granted an identical request to amend conditions of release by co-

     defendants Thomas Caldwell, Donovan Crowl, Graydon Young, Laura Steele and Connie

     Meggs.




                                               Respectfully submitted,

                                                      /s/
                                               Joan C. Robin
                                               Virginia Bar No. 44502
                                               Law Office of Joni C. Robin, PLLC
                                               114 North Alfred Street
                                               Alexandria, Virginia 22314
                                               Ph: 703-349-1111
                                               Fax: 571-279-6851
                                               joni@jonirobinlaw.com

                                               ____________/s/_____________
                                               Christopher Leibig, Esq.
                                               Virginia Bar No. 40594
                                               Counsel for Defendant
                                               114 N. Alfred Street
                                               Alexandria, Virginia 22314
                                               (703) 683 4310
                                               chris@chrisleibiglaw.com




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 19th day of April, 2021, I will electronically file the foregoing
Notice with the Clerk of Court using the CM/ECF system, which will then send a notification of
said filing (NEF) to counsel of record.

                                                                   _______________/s/__________
                                                                        Joan Robin
